NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07/26/2022 has been entered. Claims 1-22 are pending in this application.

Reasons for Allowance
Claims 1-22 are allowed.

Regarding claim 1 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light fixture comprising an upper housing having an upper housing axis, an upper end, a lower end, and a ledge that extends inwardly from an inner surface of the upper housing more proximate the lower end than the upper end of the upper housing; a rotation plate supported within the upper housing by the ledge and configured to rotate relative to the upper housing along a rotation path and about the upper housing axis; a tilt plate adapted to enclose the lower end of the upper housing and having an outer lateral wall from which an integral first hinge portion laterally extends, wherein the tilt plate is fixedly attached to the rotation plate so as to rotate in unison with the rotation plate and wherein the tilt plate is positioned below the upper housing such that the ledge is interposed between the rotation plate and the tilt plate; and a lower housing having a lower housing axis, an upper end, and a lower end, wherein the lower housing (i) comprises at least one light source configured to emit light from the lower end of the lower housing; (ii) comprises a second hinge portion that cooperates with the first hinge portion to form a hinge joint that pivotably connects the lower housing to the tilt plate; and (iii) is configured to rotate in unison with the rotation plate and pivot about the hinge joint from a first tilt orientation where the upper housing axis and the lower housing axis are aligned to a second tilt orientation wherein the lower housing axis is angularly offset from the upper housing axis as specifically called for the claimed combination.
The closet prior art, DUPRE (US 2014/0313727), does not include the combination of all the claimed limitations above, specifically an upper housing having an upper end, a lower end, and a ledge extending inwardly from an inner surface of the upper housing more proximate the lower end than the upper end of the upper housing, a rotation plate supported within the upper housing by the ledge and configured to rotate relative to the upper housing along a rotation path and about the upper housing axis, a tilt plate encloses the lower end of the upper housing and having an outer lateral wall from which an integral first hinge portion laterally extends, the tilt plate is fixedly attached to the rotation plate to rotate in unison with the rotation plate, the tilt plate is positioned below the upper housing such that the ledge is interposed between the rotation plate and the tilt plate, and a lower housing comprises a second hinge portion that cooperates with the first hinge portion to form a hinge joint that pivotably connects the lower housing to the tilt plate as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the DUPRE reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of [1] the particular configuration between how the rotation plate, the tilt plate, the upper housing, and the lower housing are connected (i.e. the rotation plate supported within the upper housing by the ledge, the tilt plate is fixedly attached to the rotation plate, and the tilt plate encloses the lower end of the upper housing), and [2] the details of first and second hinge portion (i.e. the first hinge portion laterally extends from the outer lateral wall of the tilt plate, and the lower housing having the second hinge portion cooperating with the first hinge portion) as claimed. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 15 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light fixture comprising an upper housing having an upper housing axis, an upper end, a lower end, a ledge that extends inwardly from an inner surface of the upper housing more proximate the lower end than the upper end of the upper housing, and a rotation stop; a rotation plate supported within the upper housing by the ledge and configured to rotate relative to the upper housing along a rotation path and about the upper housing axis, wherein the rotation plate comprises an arm pivotably connected to the rotation plate so as to be able to rotate relative to the rotation plate and wherein the rotation stop of the upper housing is provided in the rotation path of the rotation plate such that the arm engages the rotation stop and is configured to rotate relative to the rotation plate to permit the rotation plate to rotate up to approximately 365º relative to the upper housing; a tilt plate adapted to enclose the lower end of the upper housing and having an outer lateral wall from which an integral first hinge portion laterally extends, wherein the tilt plate is fixedly attached to the rotation plate so as to rotate in unison with the rotation plate and wherein the tilt plate is positioned below the upper housing such that the ledge is interposed between the rotation plate and the tilt plate; and a lower housing having a lower housing axis, an upper end, and a lower end, wherein the lower housing (i) comprises at least one light source configured to emit light from the lower end of the lower housing; (ii) comprises a second hinge portion that cooperates with the first hinge portion to form a hinge joint that pivotably connects the lower housing to the tilt plate; and (iii) is configured to rotate in unison with the rotation plate and pivot about the hinge joint from a first tilt orientation where the upper housing axis and the lower housing axis are aligned to a second tilt orientation wherein the lower housing axis is angularly offset from the upper housing axis, wherein the hinge joint is configured to maintain the lower housing at the second tilt orientation as specifically called for the claimed combination.
The closet prior art, DUPRE (US 2014/0313727), does not include the combination of all the claimed limitations above, specifically an upper housing having an upper end, a lower end, and a ledge extending inwardly from an inner surface of the upper housing more proximate the lower end than the upper end of the upper housing, a rotation plate supported within the upper housing by the ledge and configured to rotate relative to the upper housing along a rotation path and about the upper housing axis, a tilt plate encloses the lower end of the upper housing and having an outer lateral wall from which an integral first hinge portion laterally extends, the tilt plate is fixedly attached to the rotation plate, the tilt plate is positioned below the upper housing such that the ledge is interposed between the rotation plate and the tilt plate, and a lower housing comprises a second hinge portion that cooperates with the first hinge portion to form a hinge joint that pivotably connects the lower housing to the tilt plate as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the DUPRE reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of [1] the particular configuration between how the rotation plate, the tilt plate, the upper housing, and the lower housing are connected (i.e. the rotation plate supported within the upper housing by the ledge, the tilt plate is fixedly attached to the rotation plate, and the tilt plate encloses the lower end of the upper housing), and [2] the details of first and second hinge portion (i.e. the first hinge portion laterally extends from the outer lateral wall of the tilt plate, and the lower housing having the second hinge portion cooperating with the first hinge portion) as claimed. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 22, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light fixture comprising an upper housing having an upper housing axis, an upper end, a lower end, and a ledge that extends inwardly from an inner surface of the upper housing more proximate the lower end than the upper end of the upper housing; a rotation plate supported within the upper housing by the ledge and configured to rotate relative to the upper housing along a rotation path and about the upper housing axis; a tilt plate comprising an integral first hinge portion, wherein the tilt plate is fixedly attached to the rotation plate so as to rotate in unison with the rotation plate and wherein the tilt plate is positioned below the upper housing such that the ledge is interposed between the rotation plate and the tilt plate; and a lower housing having a lower housing axis, an upper end, and a lower end, wherein the lower housing: (i) comprises at least one light source configured to emit light from the lower end of the lower housing; (ii) comprises a second hinge portion that cooperates with the first hinge portion to form a hinge joint that pivotably connects the lower housing to the tilt plate; and (iii) is configured to rotate in unison with the rotation plate and pivot about the hinge joint from a first tilt orientation where the upper housing axis and the lower housing axis are aligned to a second tilt orientation wherein the lower housing axis is angularly offset from the upper housing axis, wherein the upper housing further comprises a rotation stop provided in the rotation path of the rotation plate to prevent continuous rotation of the rotation plate relative to the upper housing, wherein the rotation plate comprises an arm pivotably connected to the rotation plate such that the arm can rotate relative to the rotation plate, wherein the arm is configured to rotate upon engagement with the rotation stop, and wherein the arm comprises a body portion and a tail portion, wherein the body portion is configured to engage the rotation stop and is pivotably connected to the rotation plate, wherein the tail portion extends from the body portion and is received in an aperture defined in the rotation plate, and wherein the tail portion and the aperture are configured to allow the body portion to rotate up to 30º relative to the rotation plate as specifically called for the claimed combination.
The closet prior art, DUPRE (US 2014/0313727), does not include the combination of all the claimed limitations above, specifically the rotation plate comprises an arm pivotably connected to the rotation plate such that the arm rotates relative to the rotation plate, the arm rotates upon engagement with the rotation stop, and the arm comprises a body portion and a tail portion, the body portion is configured to engage the rotation stop and is pivotably connected to the rotation plate, the tail portion extends from the body portion and is received in an aperture defined in the rotation plate, and the tail portion and the aperture are configured to allow the body portion to rotate up to 30º relative to the rotation plate as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the DUPRE reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of [1] the particular configuration between how the rotation plate, the tilt plate, the upper housing, and the lower housing are connected and [2] the details of the rotation plate and the rotation stop to allow the rotation plate to rotate slightly beyond 360º as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875